 

 

e
* AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case FILED

AUG 1 4 2019

 

UNITED STATES DISTRICT COURT
CLERK. U.S GISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | sourHerN iiSTRICT OF CALIFORNIA

 

 

 

 

 

 

GBEPUTY
UNITED STATES OF AMERICA JUDGMENT IN AC a
Vv. (For Offenses Committed On or After November 1, 1987)
PABLO FLORES-CRUZ (2)
Case Number: 3:19-CR-02827-JLS
Jessica Janet Oliva
Defendant’s Attorney
USM Number
CT] -
THE DEFENDANT: .
pleaded guilty to count(s) 1 of the Information
L) was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense ~ Count
18:1001 - False Statement To Government Agency (Felony) I
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

C Assessment:

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 9, 2019

Date of Imposition a
oa Lyre tew

HON. JANIS L.SAMMARTINO ~_
UNITED STATES DISTRICT JUDGE

    
 
 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: PABLO FLORES-CRUZ (2) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02827-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

L) The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LI at ALM. on

 

 

[] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O on or before

O as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02827-JLS

 
